EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.
By the above submission, Claims 1-3, 7-13, and 19 have been amended.  Claims 4-6 and 14-16 have been canceled.  No new claims have been added.  Claims 1-3, 7-13, and 17-20 are currently pending in the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


IN THE CLAIMS:
Please REPLACE Claim 13 with the following amended claim:
13.	A method for conducting a cryptographic operation in a vehicle, comprising:
receiving key data at a device;
receiving input data at the device; and
conducting a cryptographic computation of the input data into output data using the key data,
wherein the cryptographic computation is conducted with or without side channel attack counter measures, which are toggled based on the key data, and the key data comprises lifespan information for a cryptographic key.












Allowable Subject Matter

As noted in the advisory action mailed 24 May 2022, the rejections of Claims 1-12 under 35 U.S.C. 101 and under 35 U.S.C. 112(b) as indefinite are withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.
Claim 13 has been amended to remedy an antecedent basis issue in Claims 17 and 18.
Claims 1-3, 7-13, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a cryptographic module for conducting cryptographic operations in a vehicle, where the module includes an input configured to receive key data and input data and processing circuitry configured to conduct a cryptographic computation of the input data into output data using the key data, where the computation is conducted with or without side channel attack countermeasures, which are toggled based on the key data, where the key data includes lifespan information for a cryptographic key.  Independent Claim 13 is directed to a method corresponding to the functionality of the device of Claim 1, and Claim 20 is directed to a software implementation of the method of Claim 13.  Independent Claim 19 is directed to a system having functionality corresponding to the device of Claim 1.
The closest prior art, Xu, generally discloses a device that receives key data and input data and conducts a cryptographic computation on the input data using the key data, where side channel attack countermeasures are toggled based on the key data for the cryptographic communication.  However, Xu does not disclose or suggest the use of lifespan information in toggling the countermeasures.  Additional prior art, Xiao et al, US Patent Application Publication 2018/0026782 (referred to in the advisory action mailed 24 May 2022) discloses toggling a side channel attack countermeasure based on the length of a cryptographic key.  Further, Satpathy et al, US Patent 11171772, discloses activating side channel attack mitigation based on the strength of a key; however, Satpathy does not qualify as prior art for the present application.  None of the cited prior art, alone or in combination, clearly teaches or suggests toggling side channel attack countermeasures based on the lifespan of a cryptographic key in combination with the other claimed limitations.  Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492